             Case 2:12-cr-00102-CB Document 59 Filed 12/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )       Criminal Nos. 12-102
                        v.                     )                     12-265
                                               )
RONALD ASHBY,                                  )
                                               )
                        Defendant.             )


                                     MEMORANDUM ORDER


         Presently before the court is Defendant Ronald Ashby’s Motion to Reconsider Motion to

Reduce Sentence Pursuant to 18 U.S.C. §3582(c)(1)(A)(i) (“Def. Mt.,” Doc. 56 1), in which he

argues that the Court should reconsider denying Defendant compassionate release based on a

change in circumstances, that is, his release to Renewal Center and the resulting difficulties in

meeting the requirements of his employment. Defendant notes that he is gainfully employed and

well-regarded by his employer, but that due to COVID-19 policies regarding lockdown at

Renewal, he is facing challenges in his ability to work. He once again asks for a reduction in his

sentence to time served or in the alternative, reduced to time served and released to home

detention with electronic monitoring for six months or a period of time not to exceed his max-out

date.

         The Government opposes Defendant’s motion, arguing that Defendant’s time at Renewal

Center is not just “designed to reintegrate the defendant back into society; it is also part of his

punishment for those serious crimes.” Government’s Response to Defendant’s Motion to




1
    Defendant filed this Motion only at Cr. No. 12-102.
           Case 2:12-cr-00102-CB Document 59 Filed 12/31/20 Page 2 of 3




Reconsider Motion to Reduce Sentence Pursuant to 18. U.S.C. §3582(c)(1)(A)(i) (“Gov. Opp.”),

Doc. 58. For the reasons set forth below, Defendant’s Motion will be granted.

       Although Defendant was sentenced for two serious crimes, the Court notes that

Defendant had no criminal history points, and that the length of the sentence was due to

mandatory minimums. See Order Denying Motion for Compassionate Release (Doc. 55); Def.

Mt. at 1. Significantly, Defendant has served almost his entire sentence at this stage, as he is set

to be released on electronic home monitoring on January 15, 2021, and released from the Bureau

of Prisons on July 15, 2021. Def. Mt. at 5. At this stage, it appears that the primary purposes of

sentencing have been met, as Defendant has found employment and appears to be successful,

except for the circumstances he outlines in his Motion that are stymying his development. Id. at

2. The Court acknowledges that finding employment during COVID has been difficult, and that

finding employment with criminal convictions more so, even in non-pandemic times, and

commends Defendant for his efforts to date. Allowing Defendant to remain in a situation that is

causing him to be unable to work, and potentially lose his job — all over an additional two

weeks at Renewal — can only be viewed as contrary to many of the goals of sentencing.

       The Court agrees with Defendant that the availability of new evidence, that is, the facts

related to Defendant’s housing at Renewal Center, are sufficient to alter the Court’s original

judgment in denying his Motion. Defendant’s Motion to Reconsider Motion to Reduce Sentence

Pursuant to 18 U.S.C. §3582(c)(1)(A)(i) (Doc. 56) is GRANTED. Defendant’s sentence shall be

modified to permit him to serve the remainder of his sentence on home confinement at the home

of Jenna Neal, located at 61 Auburn Street, Pittsburgh, PA 16206.




                                                  2
           Case 2:12-cr-00102-CB Document 59 Filed 12/31/20 Page 3 of 3




       During the period of home detention, Defendant shall remain at his place of residence

except for employment; education; religious services; medical, substance abuse, or mental health

treatment; attorney visits; court appearances; court-ordered obligations; or other activities

approved in advance by the probation officer. At the discretion of the probation officer,

Defendant shall wear an electronic device and shall observe the rules specified by the Probation

Office. All other aspects of the original sentence, to the extent that they are not inconsistent with

this Order, remain in full force and effect.

IT IS SO ORDERED.



December 31, 2020                                     s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  3
